UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2062


WILLIAM SCOTT DAVIS, JR.,

                Plaintiff - Appellant,

          v.

W. EARL BRITT; JAMES C. FOX; JAMES C. DEVER, III; LOUISE W.
FLANAGAN; TERRENCE W. BOYLE; MALCOLM J. HOWARD; JAMES C.
GATES; REBECCA BEACH SMITH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Max O. Cogburn, Jr.,
District Judge. (5:16-ct-03211-CO)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William      Scott    Davis,    Jr.,    appeals    the        district    court’s

order dismissing under 28 U.S.C. § 1915A(b) (2012) his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).                   We have reviewed the

record and find that this appeal is frivolous.                      Accordingly, we

dismiss the appeal for the reasons stated by the district court.

Davis v. Britt, No. 5:16-ct-03211-CO (E.D.N.C. Sept. 12, 2016).

We deny all of Davis’ pending motions, including his motions to

remand,    to    appoint    a    guardian    ad    litem,     to    reconsider,      for

recusal,    for    leave    to   file   supplemental        brief,    and     for   oral

argument.       We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented    in     the   materials

before    this    court    and   argument    would    not     aid    the    decisional

process.



                                                                             DISMISSED




                                         2